Citation Nr: 1233053	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to December 1987 and November 1990 to July 1991.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2012, the Veteran and his spouse testified before the undersigned during a Travel Board hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The record reflects that there are outstanding VA medical records which may be pertinent to the Veteran's claim on appeal.  In this regard, the Veteran reported on his original claim that he received treatment for ulcerative colitis through the VA Medical Center (VAMC) in Portland, Oregon beginning in December 1998.  In an October 2007 written submission, the Veteran reported treatment through the VAMC Portland beginning in June 1999.  The claims file currently includes no VA treatment records prior to December 2007.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Hence, on remand, efforts should be made to obtain these records for inclusion in the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all pertinent, outstanding records of the Veteran's treatment at the VAMC in Portland, Oregon, dating since December 1998, following the procedures set forth in 38 C.F.R. § 3.159(c).  All records and/or responses received should be associated with the claims file.

2.  The RO or the AMC should also undertake any other indicated development deemed warranted as a result of any additional evidence received.

3.  Then, the issue on appeal should be readjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.                                                                                                                                                                                 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
           


   _________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


